Citation Nr: 1316177	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  08-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1962 to April 1965 and from August 1965 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2010 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

This case was previously before the Board.  In an October 2010 decision, the Board denied entitlement to service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court granted a Joint Motion of the Parties and remanded the case to the Board for action consistent with the joint motion.  In October 2011, the case was remanded by the Board for additional development.  The issue of entitlement to service connection for PTSD was granted in a September 2012 rating decision.  A 30 percent  A 30 percent rating was assigned, effective September 28, 2006.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

The Veteran has not submitted a timely Notice of Disagreement or a timely Substantive Appeal with the 30 percent disability rating assigned for PTSD in the September 2012 rating decision.  


CONCLUSION OF LAW

The Board does not have appellate jurisdiction with respect to the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The Board may dismiss an appeal which fails to allege a specific error of fact of law in the determination being appealed.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.202.

As noted above, the issue of entitlement to service connection for PTSD was remanded by the Board in October 2011 for additional development.  In a September 2012 rating decision, the Veteran was granted entitlement to service connection for PTSD.  This is considered a full grant of the benefit sought on appeal.  The Veteran has not submitted a Notice of Disagreement with the 30 percent disability rating assigned in the September 2012 rating decision.  

As a result, the Board does not have jurisdiction to decide the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD.  Accordingly, the appeal will be dismissed.

						(CONTINUED ON NEXT PAGE)

ORDER

The appeal for entitlement to an initial disability rating in excess of 30 percent for PTSD is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


